EXHIBIT 10.1

 

MASTER

NETWORK AFFILIATION AGREEMENT

 

This Network Affiliation Agreement is entered into this 14 day of August, 2002
(the “Commencement Date”), by and between ENTRAVISION COMMUNICATIONS CORPORATION
and UNIVISION NETWORK LIMITED PARTNERSHIP.

 

WHEREAS, AFFILIATE, as licensee of the Stations pursuant to authorizations
issued by the FCC, intends to offer a full time Spanish language television
program service using the facilities of the Stations;

 

WHEREAS, UNIVISION operates the UNIVISION Network, which provides Spanish
language television programming on a national, interconnected basis; and

 

WHEREAS, AFFILIATE desires to affiliate with the UNIVISION Network, and to
appoint UNIVISION as the Stations’ exclusive national and regional sales
representative.

 

NOW, THEREFORE, in consideration of the mutual covenants, undertakings,
agreements, and representations herein contained, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties, it is hereby agreed as follows:

 

1. Definitions. In computing compliance with time periods specified in this
Agreement, calendar days shall be utilized rather than business days. For the
purposes of this Agreement, the following terms shall have the following
meanings:

 

AFFILIATE, first used in the preamble to this Agreement, means Entravision
Communications Corporation.

 

Agreement, first used in Section 1 hereof, means the instant Master Network
Affiliation Agreement.

 

Authorized Preemption, first used in Section 1 hereof, means a failure by
AFFILIATE to broadcast any UNIVISION Program (i) pursuant to Section 6(a) of
this Agreement, (ii) due to force majeure as provided for in Section 12 of this
Agreement, or (iii) for which AFFILIATE has obtained the written consent of
UNIVISION.

 

Commencement Date has the meaning established in the first paragraph of this
Agreement hereof.

 

1



--------------------------------------------------------------------------------

Commercial Availability, first used in Section 1 hereof, means a unit of time of
whatever length available for the broadcast of commercial advertising
announcements, promotional announcements, and/or station identification
announcements.

 

Digital Channel, first used in Section 5(d) hereof, means any television channel
allotted by the FCC to AFFILIATE for digital television transmissions for use in
association with the Station as a result of MM Docket 87-269 and the rules and
regulations adopted with respect thereto.

 

Digital Transition Period, first used in Section 5(d) hereof, means the period
commencing on the first date AFFILIATE broadcasts a digital signal to the
general public on a consistent commercial basis on the Digital Channel and
ending on the last day of the Term of this Agreement.

 

FCC, first used in the preamble to this Agreement, means the Federal
Communications Commission or any successor agency.

 

Force Majeure Event, first used in Section 12 hereof, means any act of God,
labor dispute, non-delivery by program suppliers or others, failure or breakdown
of satellite or other facilities, legal enactment, governmental order or
regulation or any other similar or dissimilar cause beyond the control of
UNIVISION or AFFILIATE, as the case may be.

 

Local Availability, first used in Section 7(b) hereof, means a Commercial
Availability designated by UNIVISION pursuant to this Agreement for broadcast of
a commercial advertisement by a Station and not by other UNIVISION affiliates on
an interconnected or delayed telecast basis.

 

Local Programming first used in Section 1 hereof, means collectively, all local
and syndicated programs, public service announcements, promotional
announcements, station identifications and other interstitial material which are
originated and broadcast by a Station.

 

Local Programming Window, first used in Section 5(b) hereof, means a time period
indicated on the attached Schedule A as being occupied by Local Programming.

 

Local Sale, first used in Section 7(f) hereof, means a Sale of advertising for
broadcast on one of AFFILIATE’s Stations, and not for broadcast on the UNIVISION
Network generally, made by the local sales staff of AFFILIATE.

 

National Sale, first used in Section 7(f) hereof, means a Sale of advertising
for broadcast on one of AFFILIATE’s Stations, and not for broadcast on the
UNIVISION Network generally, made by UNIVISION as the national and regional
sales representative of AFFILIATE, and any other Sale which is of a type
normally considered within the broadcast industry to be a national or a regional
advertising sale.

 

2



--------------------------------------------------------------------------------

Net National Sale, first used in Section 8(a) hereof, means a National Sale of
advertising net only of agency commission.

 

Network Availability, first used in Section 5(b)(ii) hereof, means a Commercial
Availability designated by UNIVISION pursuant to this Agreement for the
simultaneous broadcast of a commercial announcement by multiple UNIVISION
affiliates on an interconnected basis, including delayed telecasts pursuant to
Section 11 of this Agreement.

 

Network Exclusivity Zone, first used in Section 5(l) hereof, means the
applicable area as set forth in by Section 76.92 through 76.97 of the FCC’s
rules.

 

Network Sale, first used in Section 7(e) hereof, means a Sale of advertising for
broadcast on the UNIVISION Network.

 

Network Time, first used in Section 7 hereof, means the entire clock hour or
half-hour during which a UNIVISION Program is broadcast including Station breaks
and adjacencies. (E.g., for a one-hour UNIVISION Program broadcast during the
7:00 and 8:00 time period, all commercials sold between 7:00 and 8:00 are within
Network Time, even if the program actually began after 7:00 and ended before
8:00.)

 

Non-Network Programming, first used in Section 9 hereof, means programs, program
series, and programming of any nature or kind, including, but not limited to,
special sports programs and special events programs, such as political
conventions, election coverage, presidential inaugurations, parades, and
pageants, and other programs and program series, which are not then regularly
scheduled by UNIVISION for broadcast on an interconnected basis by affiliates of
the UNIVISION Network during those hours that then comprise the UNIVISION
Network Programming Schedule.

 

Sale, first used in Section 1 hereof, means a sale of advertising.

 

Station or Stations, first used in the preamble to this Agreement, means the
television station(s) listed in Schedule B. Additional stations will be
incorporated into Schedule B and subject to the terms and conditions of this
Agreement by the parties revising Schedule B to include such station.

 

Terms Sheet, first used in Section 9 hereof, means a writing setting forth the
principal terms and conditions on which UNIVISION offers a non-network program
or program series to AFFILIATE, including, but not limited to, the time
permitted for acceptance of said offer by AFFILIATE.

 

Unauthorized Preemption, first used in Section 10 hereof, means any preemption
or failure to broadcast any UNIVISION Program, in whole or in part, other than
an Authorized Preemption.

 

3



--------------------------------------------------------------------------------

UNIVISION, first used in the preamble to this Agreement, means UNIVISION NETWORK
LIMITED PARTNERSHIP.

 

UNIVISION Network, first used in the preamble to this Agreement, means a program
service distributed by or on behalf of UNIVISION on an interconnected basis to
affiliates for broadcast to the public.

 

UNIVISION Network Program Schedule, first used in Section 5(b) hereof, means the
programming provided by UNIVISION to its affiliates on a regular basis for
broadcast during a UNIVISION Network Time Period, including, but not limited to,
all UNIVISION Network Programming, commercial announcements, UNIVISION
identification announcements, UNIVISION promotional announcements, public
service announcements, credits and cross promotional announcements for any of
UNIVISION’s other networks, or any other network or program service owned or
operated by, or under common ownership or control with, UNIVISION, including but
not limited to cable programming networks such as Galavision and Telefutura, and
other interstitial material distributed by UNIVISION to AFFILIATE.

 

UNIVISION Network Programming, first used in Section 1 hereof, means,
collectively, all UNIVISION Programs, public service announcements, promotional
announcements, network identifications and other interstitial material which are
distributed to affiliates of the UNIVISION Network.

 

UNIVISION Network Time Period, first used in Section 1 hereof, means the time
periods indicated on the attached Schedule A as being occupied by Univision
Network Programming.

 

UNIVISION Program, first used in Section 1 hereof, means a television program
distributed by or on behalf of UNIVISION for broadcast on an interconnected
basis by affiliates of the UNIVISION Network.

 

2. Programming. UNIVISION shall deliver to Stations for free over the air
television broadcasting on Stations, all UNIVISION Network Programming which
UNIVISION makes available to be broadcast on the UNIVISION Network on a
television network basis in the community in which each Station is located,
except as hereinafter provided. Subject to the limitations set forth in this
Agreement, AFFILIATE is hereby authorized to broadcast during the term of this
Agreement the UNIVISION Network Programming over the facilities of the Stations.
AFFILIATE shall not and shall not authorize others to broadcast, rebroadcast, or
otherwise use any program (or part thereof) or other material supplied by
UNIVISION except as specified in this Agreement or specifically authorized in
writing by UNIVISION.

 

3. Term. The initial term of this Agreement shall commence on the Commencement
Date, and, subject to the early termination provisions set forth herein, shall
terminate at 11:59 p.m. on December 31, 2021, (“Initial Term”). After the
Initial Term, the term of this

 

4



--------------------------------------------------------------------------------

Agreement may be extended for additional successive terms of two (2) years each
by UNIVISION, in its sole discretion, giving written notice of such extension
and the terms and conditions upon which such extension is offered to AFFILIATE
at least ninety (90) days prior to the expiration of the then current term;
provided, however, that if, within thirty (30) days of the AFFILIATE’s receipt
of an extension notice from UNIVISION, AFFILIATE, in its sole discretion, gives
UNIVISION written notice that AFFILIATE rejects such extension on such terms and
conditions, then the extension notice shall not be effective and this Agreement
shall terminate upon expiration of the then-current period. UNIVISION shall have
no obligation, whether express or implied, to extend this Agreement beyond its
initial term or to continue the affiliation of the Station with UNIVISION or the
UNIVISION Network, whether or not on terms or conditions equivalent to those set
forth in this Agreement, beyond the termination hereof. Any presently existing
Network Affiliation Agreements between UNIVISION and AFFILIATE shall be deemed
terminated as of the commencement of this Agreement. Upon the termination or
expiration of the term of this Agreement, all of AFFILIATE’s and Stations’
rights to broadcast or otherwise use any UNIVISION Network Programming or any
trademark, logo, or other material or item hereunder shall immediately cease and
neither AFFILIATE nor Stations shall have any further rights whatsoever with
respect to such program, material, or item.

 

4. Distribution. UNIVISION shall transmit the UNIVISION Network Programming via
satellite, and the UNIVISION Network Programming shall be deemed delivered to
AFFILIATE when transmitted to the satellite. The choice of satellite to be used
to transmit the UNIVISION Network Programming shall solely be within the
discretion of UNIVISION, and UNIVISION may, from time to time, at its sole
discretion, change the satellite being used for said transmissions, in which
case it shall, to the extent feasible, give prior notice to AFFILIATE. All costs
and expenses of transmitting the UNIVISION Network Programming by satellite,
including the maintenance of a network operations center, satellite transmission
facilities and satellite transponder time, shall be borne by UNIVISION. Any and
all costs of whatever kind or nature incurred with respect to the reception or
pickup of the UNIVISION Network Programming from the satellite, and its
rebroadcast by the Stations, shall be borne by and shall be the sole
responsibility of AFFILIATE. Where, in the sole opinion of UNIVISION, it is
impracticable or undesirable to furnish the UNIVISION Network Programming over
satellite facilities, UNIVISION may deliver the program to Stations by any other
means, including, but not limited to private or common carrier microwave, fiber
optic links, film, video tape or other form of recording in sufficient time for
Stations to broadcast the UNIVISION Network Programming at the time scheduled by
UNIVISION. Prior to instituting a change in the method of program delivery to
AFFILIATE, UNIVISION shall, if practicable, consult with AFFILIATE and give
consideration to increased program delivery costs to be incurred by AFFILIATE as
a result of such a change. If UNIVISION Network Programming is supplied via
recordings of any kind, they shall be used by AFFILIATE only for a single
television broadcast over each Station, and AFFILIATE shall comply with all
UNIVISION instructions concerning the disposition to be made of each such
recording received by each Station hereunder.

 

5



--------------------------------------------------------------------------------

5. Additional Terms and Conditions Regarding Programming. Except as contemplated
in Section 6, below, AFFILIATE’s broadcast of UNIVISION Network Programming and
UNIVISION Programs pursuant to this Agreement shall be subject to the following
terms and conditions:

 

(a) The selection, scheduling, substitution, cancellation and withdrawal of any
UNIVISION Network Programming or portion thereof shall at all times remain
within the sole discretion and control of UNIVISION. UNIVISION reserves the
right to obtain programming from any source whatsoever, including but not
limited to obtaining all or a portion of the UNIVISION Network Programming from
one or more program suppliers.

 

(b) Schedule A hereto sets forth the current schedule of hours which constitute
the UNIVISION Network Program Schedule, as well as the current schedule of
segments which constitute the Local Programming Windows. Local Programming
Windows may be changed by UNIVISION, at any time in its sole discretion.
UNIVISION will provide written notification of such change in Local Programming
Windows at least ten (10) days prior to implementation, when such Local
Programming Window change is permanent. However, where UNIVISION cannot provide
ten (10) days advance notice, UNIVISION will provide as much advance notice as
practicable of such Local Programming Window. The selection, scheduling,
substitution, cancellation, preemption and withdrawal of UNIVISION Network
Programming scheduled for broadcast by affiliates of UNIVISION Network during
those hours constituting the UNIVISION Network Program Schedule shall at all
times remain within the sole discretion and control of UNIVISION. AFFILIATE
agrees to broadcast over the facilities of the Stations the complete UNIVISION
Network Program Schedule in its entirety without unauthorized interruption,
editing, modification, addition or deletion, on the dates and at the times
scheduled by UNIVISION; provided, however, that AFFILIATE may delete:

 

(i) such words, phrases or scenes as AFFILIATE, in the reasonable exercise of
its judgment, determines it would not be in the public interest to broadcast
over the AFFILIATE’s Stations; or

 

(ii) any Network Availabilities released by UNIVISION to the Stations.

 

(c) AFFILIATE agrees to carry network commercials at the time delivered by
UNIVISION and in the same commercial positions as determined by UNIVISION.

 

(d) During the Digital Transition Period, AFFILIATE shall broadcast the
UNIVISION Network Programming provided pursuant to this Agreement simultaneously
over the Stations and any Digital Channel operated by AFFILIATE in association
with such Stations. AFFILIATE shall insure that the picture resolution quality
of the broadcasts of the UNIVISION Network Programming on the Digital Channel is
of at least the same picture resolution quality as the best picture quality of
any other programming simultaneously broadcast on the Digital Channel.

 

6



--------------------------------------------------------------------------------

(e) AFFILIATE shall not broadcast any UNIVISION Network Programming except
pursuant to the terms of this Agreement or pursuant to other written
authorization from UNIVISION.

 

(f) AFFILIATE shall not authorize, cause, or enable anything to be done whereby
any UNIVISION Network Programming supplied herein is used for any purpose other
than broadcasting by AFFILIATE in the geographic area that each of AFFILIATE’s
Stations is authorized to serve, which broadcast is intended for reception by
the general public in places to which no admission is charged.

 

(g) AFFILIATE shall not insert or superimpose any crawls, split screens,
graphics, logos, trademarks, call letters, insignia, voice overs or other
material over any portion of any UNIVISION Network Programming, or alter the
length, size or aspect ratio or squeeze down any UNIVISION Network Programming,
without the prior written consent of UNIVISION, except in the case of live
coverage of fast-breaking news events.

 

(h) AFFILIATE shall abide by any and all restrictions of which UNIVISION advises
AFFILIATE pertaining to the promotion of UNIVISION Network Programming,
including, but not limited to, on-the-air promotion, billboards, cable
advertisements, and newspaper, shopper, or other printed advertisements,
announcements or promotions. This provision shall not prohibit AFFILIATE from
providing date and time information regarding UNIVISION Network Programming to
newspapers, TV Guide, cable guides, and other program listing services.
UNIVISION shall, from time to time, provide AFFILIATE with written guidelines
regarding promotional restrictions, which, as amended or supplemented in writing
from time to time, shall govern each Station’s promotional activities until
superseded by replacement guidelines supplied by UNIVISION.

 

(i) Except with UNIVISION’s prior written consent and except upon such terms and
conditions as UNIVISION may impose, AFFILIATE shall not authorize, cause, permit
or enable anything to be done whereby a recording on film, tape or otherwise is
made of UNIVISION Network Programming, provided, however, AFFILIATE may record
UNIVISION Network Programming for:

 

(i) delayed telecasts permitted by this Agreement;

 

(ii) promotion of the UNIVISION Network, or UNIVISION Network Programming, in
programs or promotional announcements broadcast on AFFILIATE’s Stations which
UNIVISION has had the opportunity to preview and for which UNIVISION has given
its prior written consent; or

 

(iii) sales presentations.

 

(j) AFFILIATE agrees that its local news sets, local promotional announcements,
and local identifications will conform to the UNIVISION Network’s graphic

 

7



--------------------------------------------------------------------------------

standards as established, and modified from time-to-time, by UNIVISION and
provided in writing to AFFILIATE.

 

(k) Subject to the provisions of this Agreement, with respect to any UNIVISION
Program broadcast by Stations and as to which UNIVISION controls the
distribution rights with respect to the repeat broadcast of such program on
United States broadcast television stations, UNIVISION agrees that, during the
Exclusivity Period for such UNIVISION Program, it shall not provide the same
UNIVISION Program to any television station licensed to serve the community of
license of each Station. As used herein, “Exclusivity Period” with respect to
any UNIVISION Program shall mean a period commencing with UNIVISION’s first
broadcast of such UNIVISION Program and ending on the earlier of (i) the end of
the broadcast season in which such UNIVISION Program is first provided to the
Station or (ii) thirty (30) days after such UNIVISION’S broadcast of such
UNIVISION Program. Nothwithstanding the foregoing, UNIVISION may make available
to any other station any UNIVISION Program which (i) AFFILIATE has preempted,
rejected or refused, or not taken for any reason whatsoever, or which UNIVISION
has withdrawn from AFFILIATE pursuant to Section 10(a) hereof; (ii) UNIVISION
may be legally required to make available; or (iii) which, in UNIVISION’s sole
discretion, is believed to be of overriding public importance.

 

(l) AFFILIATE shall be entitled to exercise, within each Station’s Network
Exclusivity Zone, the protection against duplication of network programming, as
provided by Sections 76.92 through 76.97 of the FCC’s rules, with respect to a
UNIVISION Program during the same broadcast day on which such UNIVISION Program
is delivered by UNIVISION to each Station, provided, however, (1) that such
right shall extend only as to UNIVISION Programs broadcast over Stations in
accordance with this Agreement at the time scheduled for such broadcast by
UNIVISION and that such protection shall not extend to any pre-empted programs
or program series; (2) that nothing herein shall be deemed to preclude UNIVISION
from granting to any other broadcast television station licensed to any other
community similar non-duplication rights within that Station’s Network
Exclusivity Zone and AFFILIATE’s right of network non-duplication shall not
apply with respect to the transmission of the programs of another AFFILIATE of
the UNIVISION Network (current or future) by a “community unit,” as that term is
defined by the rules of the FCC, located wholly or partially within the area in
which the Station’s Network Exclusivity Zone overlaps the Network Exclusivity
Zone of such other UNIVISION affiliates; and (3) that AFFILIATE’s network
non-duplication rights pursuant to this Section shall be subject to cancellation
by UNIVISION on six (6) months written notice to AFFILIATE, which cancellation
shall not affect any of the other rights and obligations of the parties under
this Agreement. Nothing contained in this Agreement shall limit UNIVISION’S
right, at its sole discretion, to distribute the UNIVISION Network and/or
UNIVISION Network Programming directly to, and to authorize the retransmission
of the UNIVISION Network and/or UNIVISION Network Programming by, any other
distribution form, methodology, or medium, including but not limited to
broadcast, television, cable television, direct broadcast satellite (DBS), MDS,
MMDS, or SMATV systems or facilities in any area, provided that in determining
whether to distribute directly or authorize the restransmission of the UNIVISION
Network and/or UNIVISION Network Programming by the means described, above,
UNIVISION shall use

 

8



--------------------------------------------------------------------------------

substantially similar business practices as those UNIVISION uses in markets
where UNIVISION owns and operates television stations.

 

6. Preemption and Substitution.

 

(a) With respect to programs or commercial matter offered or already contracted
for pursuant to this Agreement, nothing herein contained shall prevent or hinder
AFFILIATE from:

 

(i) rejecting or refusing any UNIVISION Program or commercial matter which
AFFILIATE reasonably believes to be unsatisfactory or unsuitable or contrary to
the public interest, or

 

(ii) substituting a program which, in AFFILIATE’s opinion, is of greater local
or national importance.

 

(b) AFFILIATE shall give UNIVISION written notice of each such rejection,
refusal or substitution, the identity and length of the programming (the
“Substitute Programming”) to be substituted for a UNIVISION Program and the
justification therefor, not later than seventy-two (72) hours after receiving
notice of the UNIVISION Program, or as soon thereafter as possible (including an
explanation of the cause for any lesser notice). In the case of proposed program
substitution based on greater local or national importance, AFFILIATE shall also
indicate why the programming could not reasonably be substituted for Local
Programming or carried in a Local Programming Window. UNIVISION reserves the
right to direct AFFILIATE to broadcast said UNIVISION Program in an alternate
time period normally occupied by other UNIVISION Network Programming, or to
provide such alternative UNIVISION Network Programming as may be appropriate in
the circumstances (which, subject only to the terms of Sections 6 and 10
hereunder, shall be cleared in preference to the Substitute Programming).

 

(c) AFFILIATE may deem UNIVISION Network Programming to be unsatisfactory or
unsuitable only if such programming:

 

(i) is delivered in a form which does not meet accepted standards of good
engineering practice;

 

(ii) does not comply with the rules and regulations of the FCC; or

 

(iii) differs substantially in style or content from UNIVISION Network
Programming which AFFILIATE has broadcast previously and which Affiliate
reasonably believes would not meet prevailing contemporary standards of good
taste in its community of license.

 

9



--------------------------------------------------------------------------------

(d) AFFILIATE confirms that no UNIVISION Network Programming shall be deemed to
be unsatisfactory, unsuitable or contrary to the public interest based on
programming performance or ratings, advertiser reactions or the availability of
alternative programming (including but not limited to sporting events, program
length commercials and infomercials) which AFFILIATE believes to be more
profitable or more attractive.

 

(e) Except in those circumstances requiring live coverage of fast-breaking news
events, AFFILIATE shall make all reasonable efforts to substitute programming of
high local or national importance for Local Programming or to carry such
programming in time slots not scheduled to be occupied by UNIVISION Network
Programming.

 

(f) AFFILIATE confirms that, in its judgment, the public interest is best served
by carriage of Spanish language programming by the Stations. Any programming
substituted by AFFILIATE for UNIVISION Network Programming shall be exclusively
in the Spanish language.

 

7. Commercial Scheduling in Network Time.

 

(a) UNIVISION shall determine the number and length of Commercial Availabilities
within Network Time.

 

(b) Subject to the provisions of Sections 7(c) and (d) hereof, the time
available within Network Time to AFFILIATE for the carriage of Local
Availabilities during regularly scheduled programming only shall be:

 

Program Daypart

--------------------------------------------------------------------------------

 

Time Period

--------------------------------------------------------------------------------

 

Time Available to AFFILIATE

--------------------------------------------------------------------------------

Children’s Programming:

  Weekends, As Scheduled   5 Minutes per Hour (or 50% of all Commercial
Availabilities should FCC regulations permit less than 10 1/2 minutes of
Commercial Availabilities per hour)

Children’s Programming:

  Weekdays, As Scheduled   6 Minutes per Hour (or 50% of all Commercial
Availabilities should FCC regulations permit less than 12 minutes of Commercial
Availabilities per hour)

Morning:

  08:00 A.M.-12:00 Noon   6 Minutes per Hour

Day Time:

  12:00 Noon-04:00 P.M.   6 Minutes per Hour

Early Fringe:

  04:00 P.M.-06:00 P.M.   6 Minutes per Hour

 

10



--------------------------------------------------------------------------------

Network News:

  06:30 P.M.-07:00 P.M.   0 Minutes per Half Hour

Prime Time:

  07:00 P.M.-11: 00 P.M.   6 Minutes per Hour

All Other Network Time Periods:

      6 Minutes per Hour

 

(c) UNIVISION may, from time to time, and upon at least sixty (60) days notice
to AFFILIATE, determine the exact schedule and number of minutes available
within Network Time to AFFILIATE for the carriage of Commercial Availabilities
during regularly scheduled programming; provided, however, that in no event
shall less than four (4) minutes per hour be made available within Network Time
to AFFILIATE for the carriage of Commercial Availabilities during regularly
scheduled programming (except for Children’s Programming and Network News).

 

(d) In the event that any UNIVISION Program contains less than twelve (12)
minutes per hour of Commercial Availabilities, UNIVISION shall, within its sole
discretion, determine the exact schedule and number of minutes of Commercial
Availabilities within each hour of Network Time that shall be occupied by Local
Availabilities. In no event, however, shall the number of minutes of Local
Availabilities scheduled by UNIVISION within an hour containing less than twelve
(12) minutes of Commercial Availabilities (except for Children’s Programming and
Network News) be less than twenty percent (20.0%) of the total number of
Commercial Availabilities scheduled by UNIVISION within that hour, rounded to
the next higher commercial unit.

 

(e) All Commercial Availabilities not allocated to AFFILIATE may be used by
UNIVISION for Network Availabilities. The proceeds from advertising broadcast
during those Network Availabilities shall be allocated to Network Sales.
UNIVISION shall be solely responsible for determining the advertising rates at
which such Network Availabilities shall be offered and sold. The time allocated
to UNIVISION for Network Availabilities shall not be covered or dropped or used
for any purpose whatsoever by AFFILIATE without the express prior written
consent of UNIVISION.

 

(f) The time allocated to AFFILIATE shall be used for Local Availabilities.
Sales of Local Availabilities shall be allocated to Local Sales or to National
Sales, as the case may be. AFFILIATE shall be solely responsible for determining
the advertising rates at which Local Availabilities shall be offered and sold.

 

(g) UNIVISION may, at its discretion, free a portion of Network Availabilities
to AFFILIATE for sale by AFFILIATE, and AFFILIATE may, at its discretion, free a
portion of Local Availabilities for sale by UNIVISION, with the mutual objective
of maximizing the effective use of total Commercial Availabilities in Network
Time; provided, however, that AFFILIATE grants UNIVISION the option to purchase
from AFFILIATE, at UNIVISION’s sole discretion, not more than two (2) minutes of
Local Availabilities per hour of

 

11



--------------------------------------------------------------------------------

network time, for which UNIVISION shall reimburse AFFILIATE at the lowest
average unit rate prevailing during the previous ninety (90) days for local
commercial advertisements of the same or most comparable class, daypart, and
length actually broadcast by that Station. Said option shall take precedence
over other sales of Local Availabilities by AFFILIATE.

 

(h) Each party may use its Commercial Availabilities within each hour of Network
Time for the scheduling of commercials for which no cash compensation is charged
and/or received. The use of this time by UNIVISION shall be restricted to
company or related company advertising, promotional announcements, and non-cash
barter transactions involving the exchange of goods and/or services for time.
The use of this time by AFFILIATE shall be restricted to promotional
announcements and non-cash barter transactions involving the exchange of goods
and/or services for time. Station identification announcements are not included
within the scope of this subsection.

 

8. Compensation. Subject to all other relevant provisions of this Agreement, the
compensation due AFFILIATE and UNIVISION pursuant to this Agreement shall be
governed by the following provisions:

 

a) As consideration for UNIVISION’s services as national and regional sales
representative for AFFILIATE, AFFILIATE shall pay to UNIVISION fifteen percent
(15%) of all Net National Sales of each Station.

 

(b) In the event AFFILIATE packages any Sales which would be included in Net
National Sales with other advertising sales which would not be included in Net
National Sales, including, but not limited to, a sale in other media such as
radio or print by AFFILIATE or any company affiliated with, controlled by,
controlling or under common control with AFFILIATE, either directly or
indirectly, such package sales will be allocated pro rata to Net National Sales
and to other sales on the basis that the rate card values of each bears to the
rate card value for the entire package.

 

(c) Without limitation to any provision of this Agreement, in the event that
AFFILIATE, for any reason, fails to broadcast or advises UNIVISION that it will
not broadcast any UNIVISION Network Programming as provided herein, then, in
each such case, AFFILIATE will “make good” the UNIVISION Network commercial
announcements contained therein during a time period(s) which shall be of
quality and rating value comparable to that of the time period(s) at which such
programming was not broadcast.

 

(d) AFFILIATE and UNIVISION agree that responsibility for billing and collection
of accounts shall be divided as follows:

 

(i) UNIVISION shall be responsible for the billing and collection of all Network
Sales.

 

12



--------------------------------------------------------------------------------

(ii) AFFILIATE shall be responsible for the billing and collection of all
National Sales and Local Sales.

 

(e) AFFILIATE shall provide UNIVISION an accurate accounting of all time Sales
from all sources on or before the fifteenth (15th) of the month following the
month of performance of said Sales.

 

(f) The amounts payable from AFFILIATE to UNIVISION, pursuant to Section 8(a),
shall be paid monthly no later than the fifteenth (15th) of each month for all
Sales made during the previous broadcast month. Payments from AFFILIATE to
UNIVISION shall be accompanied by statements setting forth the name of each
advertiser, amounts of time National Sales for which payments were received, the
amount of agency commissions due thereon, the net proceeds from such National
Sales, and the percentage due UNIVISION.

 

9. Non-Network Programs. UNIVISION shall retain the right, within its sole
discretion, to produce and/or to distribute, by means other than the UNIVISION
Network, Non-Network Programming of every nature and kind. UNIVISION may, but is
not required to, offer such Non-Network Programming to AFFILIATE. In the event
that UNIVISION chooses to offer such Non-Network Programming to AFFILIATE, it
shall do so by providing a Terms Sheet to AFFILIATE which shall specify the time
period in which AFFILIATE may accept such Non-Network Programming on the terms
proposed by UNIVISION. In the event of a timely acceptance by AFFILIATE, the
compensation and carriage for such Non-Network Programming shall be on the terms
as agreed between the parties, and the provisions of this Agreement shall not
govern the distribution or broadcast of such Non-Network Programming. In the
event that AFFILIATE does not accept UNIVISION’s offer or terms within the time
period specified in the Terms Sheet, it shall be assumed that AFFILIATE has
rejected the Non-Network Programming, and UNIVISION shall be free, within its
sole discretion, to offer the Non-Network Programming to any other station or
medium on any terms whatsoever.

 

10. Unauthorized Preemptions. Without limiting any other rights of UNIVISION
under this Agreement or otherwise, if within any twelve (12) month period during
the term of this Agreement, any Station makes three (3) or more Unauthorized
Preemptions of any UNIVISION Network Programming (or AFFILIATE or Station
states, either in general or specific terms, that Station intends to make such
Unauthorized Preemptions or UNIVISION reasonably concludes, based upon
AFFILIATE’s or Station’s actions or otherwise, that such Unauthorized
Preemptions shall occur), UNIVISION may, with respect to such Station, upon
thirty (30) days prior written notice to AFFILIATE:

 

(a) terminate AFFILIATE’s right to broadcast any one or more series or other
UNIVISION Network Programming, as UNIVISION shall elect, and, to the extent and
for the period(s) that UNIVISION elects, thereafter license the broadcast to the
applicable series or other UNIVISION Network Programming to any other television
Station or Stations, low power television Station or Stations, or cable
television system or systems located in the community of license of the Station
or elsewhere; or

 

13



--------------------------------------------------------------------------------

(b) terminate this Agreement without any obligation, monetary or otherwise, to
AFFILIATE and/or its employees, agents, or customers, or to any other person or
entity.

 

11. Delayed Telecasts. UNIVISION shall designate which UNIVISION Network
Programming shall be be carried live, and which UNIVISION Network Programming,
if any, shall be broadcast on a delayed basis. AFFILIATE shall conform its
broadcast to the schedule designated by UNIVISION, and shall not delay the
telecast of any UNIVISION Program, nor change the order of the UNIVISION Network
Programming schedule, without the express written consent of UNIVISION.
AFFILIATE is hereby authorized to record UNIVISION Network Programming to the
extent necessary to permit such authorized delayed telecast, provided however,
that AFFILIATE shall erase, destroy, or return to UNIVISION at AFFILIATE’s
expense such recording within seventy-two (72) hours of the broadcast of the
recorded material.

 

12. Force Majeure. UNIVISION shall not be liable to AFFILIATE nor shall it incur
any liability hereunder for failure to deliver UNIVISION Network Programming or
any part thereof, nor shall AFFILIATE be liable to UNIVISION nor shall it incur
any liability hereunder for failure to broadcast any UNIVISION Network
Programming or any part thereof, by reason of a Force Majeure Event.

 

13. Written Reports. AFFILIATE shall promptly upon UNIVISION’s request submit to
UNIVISION in writing, upon forms approved by UNIVISION, such reports as
UNIVISION may request regarding the broadcast by each of AFFILIATE’s Stations of
UNIVISION Network Programming and commercial announcements.

 

14. Performing Rights Licenses. All UNIVISION Network Programming shall, to the
extent possible, be (a) cleared at the source, (b) within the repertoire of
ASCAP, BMI, SESAC, or another performing rights society from which UNIVISION has
obtained a performance license, or (c) in the public domain.

 

15. Indemnification.

 

(a) UNIVISION shall indemnify, defend and hold AFFILIATE, its affiliates,
successors and assigns, and the respective owners, officers, directors, agents,
and employees of each, harmless against and from all direct claims, damages,
liabilities, costs and expenses (including reasonable attorneys’ fees) asserted
by third parties alleging that the UNIVISION Network Programming violates or
infringes upon the trade name, trademark, copyright, literary or dramatic right,
or right of privacy or publicity of any party, or constitute a libel or slander
of any party; provided, however, that the foregoing indemnification shall not
apply: (i) to public performance rights in music, (ii) to any material furnished
or added by any party other than UNIVISION after delivery of the UNIVISION
Network Programming to AFFILIATE or the Stations, (iii) to the extent such
UNIVISION Network Programming is changed or otherwise

 

14



--------------------------------------------------------------------------------

affected by insertion or deletion of any material by any party other than
UNIVISION after delivery of the UNIVISION Network Programming to the Stations,
(iv) to compliance with the Communications Act of 1934 or to any rules or
regulations adopted thereunder by the FCC or any successor agency, or (v) unless
AFFILIATE promptly notifies UNIVISION of any claim or litigation to which this
indemnity shall apply, and that AFFILIATE cooperates fully with UNIVISION in the
defense or settlement of such claim or litigation. The foregoing indemnity shall
not apply to any claim by AFFILIATE or the Stations for lost revenue, lost
profits or other consequential damages, if any, regardless of whether such
alleged damages are or were foreseeable. UNIVISION makes no representations,
warranties or indemnities, express or implied, except as expressly set forth in
this Section 15(a).

 

(b) AFFILIATE shall indemnify, defend and hold UNIVISION, its affiliates,
successors and assigns, and the respective owners, officers, directors, agents,
and employees of each, harmless against and from all direct claims, damages,
liabilities, costs and expenses (including reasonable attorneys’ fees) caused by
or arising out of matters relating (i) to public performance rights in music,
(ii) to any material furnished or added by any party other than UNIVISION after
delivery of the UNIVISION Network Programming to AFFILIATE or the Stations,
(iii) to the extent such UNIVISION Network Programming is changed or otherwise
affected by insertion or deletion of any material by any party other than
UNIVISION after delivery of the UNIVISION Network Programming to the Stations,
(iv) any breach of any of AFFILIATE’s representations, warranties, covenants or
agreements hereunder, (v) any programming broadcast by Stations other than
UNIVISION Network Programming provided by UNIVISION to AFFILIATE and the
Stations pursuant to the terms of this Agreement, (vi) from any actions or
claims by customers, agents, or employees of Stations pursuant to a termination
of this Agreement pursuant to Section 16 hereof or otherwise, or (vii) any other
action on the part of AFFILIATE and/or Stations; provided, however, that the
foregoing indemnification shall not apply unless UNIVISION promptly notifies
AFFILIATE in writing of any claim or litigation to which this indemnity shall
apply, and UNIVISION cooperates fully with AFFILIATE in the defense or
settlement of such claim or litigation. The foregoing indemnity shall not apply
to any claim by UNIVISION for lost revenue, lost profits or other consequential
damages, if any, regardless of whether such alleged damages are or were
foreseeable.

 

16. Termination. This Agreement shall terminate under the following conditions:

 

(a) The term of this Agreement shall expire without extension pursuant to
Section 3 hereof;

 

(b) At option of UNIVISION, in its sole discretion, upon the occurrence of any
of the following events:

 

(i) Upon not less than thirty (30) days’s written notice to AFFILIATE in the
event of a material breach by AFFILIATE by any of its material covenants,
representations, warranties, duties, or obligations pursuant to this Agreement
with respect to a Station, or any other material term or condition hereof, which
AFFILIATE has not cured within ten (10) days of

 

15



--------------------------------------------------------------------------------

written notice of default from UNIVISION; or such longer period if AFFILIATE has
commenced such cure within said ten (10) days and thereafter continues to
diligently pursue such cure to the reasonable satisfaction of UNIVISION;

 

(ii) Pursuant to Section 10(b) hereof;

 

(iii) Immediately upon written notice to AFFILIATE in the event (a) AFFILIATE
files a petition seeking relief under Title 7 or 11 of the United States Code or
under any other Federal or state bankruptcy, reorganization, insolvency,
readjustment of debt, dissolution or liquidation law or statute, or an answer or
consent admitting the material allegations of a petition filed against in any
proceeding under any such law, or (b) of entry against AFFILIATE of any order of
relief under Title 7 or 11 of the United States Code, or entry of any other
order, judgment or decree against AFFILIATE by any court of competent
jurisdiction, approving a petition seeking bankruptcy, reorganization,
readjustment of debt, dissolution, liquidation, or winding up of AFFILIATE, or
(c) of appointment of a receiver, trustee or liquidator of AFFILIATE or of all
or substantially all of the assets of AFFILIATE, or (d) if any petition seeking
an order of relief under Title 7 or 11 of the States Code or any other such
petition is filed against AFFILIATE and is not stayed or dismissed within one
hundred twenty (120) days after the date of such filing, or (e) AFFILIATE makes
a general assignment of its assets, or transfers a controlling interest, to
creditors or other persons or entities;

 

(iv) Pursuant to Section 18 hereof;

 

(v) With respect to a Station, upon not less than six (6) months written notice
to AFFILIATE in the event UNIVISION, in its sole and voluntary discretion,
chooses to cease to operate the UNIVISION Network, or to cease to provide
UNIVISION Network Programming to television stations licensed to the community
to which a Station is licensed, provided, however, that in the event UNIVISION
is required to cease to operate the UNIVISION Network or to cease to provide
UNIVISION Network Programming to television stations licensed to the community
to which a Station is licensed due to circumstances reasonably beyond its
control, including, but not limited to, Force Majeure Events and court or
government orders or decrees, and the circumstances preclude, or effectively
preclude, UNIVISION from giving six (6) months notice of termination, UNIVISION
shall give AFFILIATE as much notice as is reasonably possible under the
circumstances;

 

(vi) Intentionally deleted;

 

(vii) Upon not less than thirty (30) days written notice to AFFILIATE in the
event that a Station becomes substantially less valuable to UNIVISION as an
affiliate than it is at the time of execution of this Agreement as a result of a
materially adverse change affecting the transmitter location, power, frequency,
or hours or mode of operation of the Station, or a materially adverse change in
the business practices or public reputation or image of Station, AFFILIATE, or
their owners and/or management;

 

16



--------------------------------------------------------------------------------

(viii) Pursuant to Section 21 hereof;

 

(ix) Pursuant to Section 22 hereof;

 

(x) Pursuant to Section 25(a)(v) hereof; or

 

(xi) Pursuant to Section 29 hereof.

 

(c) At option of AFFILIATE, in its sole discretion upon thirty (30) days written
notice to UNIVISION in the event of a material breach by UNIVISION in any of its
covenants, representations, warranties, duties, or obligations pursuant to this
Agreement, or any other term or condition hereof, which UNIVISION has not cured
within ten (10) days of written notice of default from AFFILIATE.

 

17. Exclusive Representation. AFFILIATE and UNIVISION agree that UNIVISION shall
be the exclusive representative of AFFILIATE for the sale of all national and
regional advertising throughout the United States and the world. AFFILIATE
agrees to refer requests by any potential national or regional advertisers to
UNIVISION, which shall be responsible for servicing such accounts. In any event,
all revenues received from national or regional advertising accounts, whether or
not serviced by UNIVISION, shall be included in Net National Sales for the
purpose of computing the commission due UNIVISION as national and regional sales
representative pursuant to Section 8(a) hereof. UNIVISION, in its role of
exclusive national sales representative for AFFILIATE, shall have no obligation
to market, sell, or administer the sale of any commercial announcement,
infomercial, program, or other product which would conflict with any UNIVISION
Network Programming or commercial announcement scheduled by UNIVISION for
broadcast over the Stations.

 

18. Assignment.

 

(a) This Agreement shall not be assigned, in whole or in part, by AFFILIATE,
directly or indirectly (by operation of law, transfer of stock, merger or
otherwise) without the prior written consent of UNIVISION. The decision to grant
or not grant such consent shall be at the sole discretion of UNIVISION. Any
purported assignment by AFFILIATE in the absence of UNIVISION’s prior written
consent shall be null and void and not enforceable against UNIVISION. In the
event of an attempted unconsented assignment or transfer, UNIVISION may, in its
sole discretion, terminate this Agreement effective upon thirty (30) days notice
to AFFILIATE and the purported assignee. Any assignment or transfer consented to
by UNIVISION shall not relieve AFFILIATE of its obligations hereunder.

 

(b) AFFILIATE shall immediately notify UNIVISION in writing of any application
tendered to the FCC pertaining to an assignment of AFFILIATE’s license for any
Station or a transfer of control of AFFILIATE. Except as to “short form”
assignments of license or transfers of control made pursuant to Section
73.3540(f) of the Rules and Regulations of the

 

17



--------------------------------------------------------------------------------

FCC, UNIVISION shall have the right to terminate this Agreement or to remove a
Station being assigned or transferred from Schedule B, effective upon thirty
(30) days notice to AFFILIATE and the transferee or assignee of such
termination, which notice may be given at any time within ninety (90) days after
the later occurring of: (i) the date on which UNIVISION learns of such
assignment or transfer, or (ii) the date on which UNIVISION receives written
notice of such assignment or transfer. Upon UNIVISION’s request, AFFILIATE shall
procure and deliver to UNIVISION, in form satisfactory to UNIVISION, the
agreement of the proposed assignee or transferee that, upon consummation of the
assignment or transfer of control of the Station’s authorization, the assignee
or transferee will assume and perform this Agreement in its entirety without
limitation of any kind. The failure of AFFILIATE to notify UNIVISION of the
proposed assignment or transfer of control of a Station’s authorization, or to
procure the agreement of the proposed assignee or transferee in accordance with
this Section, shall be deemed a material breach of this Agreement, and in such
event UNIVISION may, in its sole discretion and without limitation to any other
remedies available to it, terminate this Agreement by giving notice of such
termination, which termination shall be effective on the date specified in said
notice of termination, or to remove any or all Stations subject to such an
assignment or transfer or control from Schedule B hereto.

 

(c) Subject to the foregoing, this Agreement shall be binding upon and inure to
the benefit of the parties hereto, their successors and assigns. AFFILIATE
confirms that UNIVISION has no obligation, whether express or implied, to
consent to the assignment of AFFILIATE’s rights, duties, benefits or obligations
pursuant to this Agreement to any other person or entity, and that the grant of
such consent shall be within the sole discretion of UNIVISION. AFFILIATE further
confirms that UNIVISION shall have no obligation, whether express or implied, to
continue the affiliation of a Station with UNIVISION or the UNIVISION Network,
whether or not on terms or conditions equivalent to those set forth in this
Agreement, in the event of an assignment of a Station’s license or a transfer of
control of AFFILIATE.

 

19. Affirmative UNIVISION Rights. Nothing in this Agreement shall preclude
UNIVISION from taking any action not specifically prohibited herein, including,
but not limited to:

 

(a) Establishing additional interconnected networks, including but not limited
to, television or audio broadcasting networks and cable programming networks.

 

(b) Affiliating the UNIVISION Network with any international network on the
terms and conditions determined solely by UNIVISION.

 

(c) Transferring any UNIVISION Programs from the UNIVISION Network to any other
networks, whether established by UNIVISION or any other entity.

 

20. Audit Rights. UNIVISION shall have the right to perform periodic audits of
AFFILIATE and the Stations to insure compliance with the provisions of this
Agreement. AFFILIATE shall provide UNIVISION with access to the pertinent books
and records of

 

18



--------------------------------------------------------------------------------

AFFILIATE and the Stations so that UNIVISION’s auditors may verify the accuracy
and validity of the time Sales reported to UNIVISION by AFFILIATE as well as all
other aspects of compliance with the provisions of this Agreement, including,
but not limited to, Sections 5, 6, 7, 8, 10, 11, 14, 17, 18, and 25 hereof. The
cost of any such audit shall be borne by UNIVISION; provided, however, that in
the event such an audit reveals AFFILIATE to be in material breach of, or in
default under, this Agreement, that AFFILIATE has failed to pay UNIVISION all
amounts due to UNIVISION pursuant to Section 8(a) hereof, or a Station has made
more than three Unauthorized Preemptions of UNIVISION Network Programming during
the preceding twelve (12) month period, the costs of said audit shall be borne
by AFFILIATE.

 

21. Facilities.

 

(a) AFFILIATE represents and warrants to UNIVISION that Schedule B accurately
sets forth the facilities authorized for, and utilized by, the Stations, and
that AFFILIATE has attached to Schedule B contour maps for Stations, prepared in
compliance with standards of good engineering practice, pursuant to National
Bureau of Standards Tech Note 101 (commonly known as Longley-Rice) propagation
methodology, and in form reasonably acceptable to UNIVISION, which depicts the
City Grade, Grade A and Grade B contours (each as defined by the FCC) of
Stations, and includes data as to the areas and populations within each such
contour. In the event that the transmitter location, antenna height above
average terrain, effective radiated power, or frequency or hours of operation of
any individual Station as set forth on Schedule B are changed at any time so as
to (i) reduce the number of Hispanic Households within a Station’s Grade B
contour or (ii) to reduce the number of hours of Spanish language programming,
UNIVISION, in its sole discretion, shall have the right to terminate this
Agreement with respect to such station upon thirty (30) days advance written
notice. The above operating hours provision shall not apply to the extent that
the reduction in AFFILIATE’s hours of operation is in response to a reduction in
programming provided to AFFILIATE by UNIVISION.

 

(b) UNIVISION may, from time to time at its sole discretion, establish minimum
standards governing matters that, in UNIVISION’s sole judgment, require
standardization and uniformity among affiliates of the UNIVISION Network,
including but not limited to (i) specifications and layout (including form,
color, number, location and size) of signage, billboards, and print and other
advertising relating to UNIVISION or any UNIVISION Program or Programming; (ii)
the design, color, appearance and maintenance of exterior and public portions of
studios and other facilities utilized by the Stations; and (iii) technical
standards relating to commercial announcements, public service announcements,
and Local Programming of the Stations.

 

(c) AFFILIATE represents and warrants to UNIVISION that Schedule C sets forth a
true and accurate list of all cable systems on which Stations are currently
carried pursuant to a retransmission consent agreement, and, with respect to
each retransmission consent agreement, whether either party is currently in
default thereunder.

 

19



--------------------------------------------------------------------------------

22. Retransmission Consent. Should AFFILIATE be accorded the right under any
local, state or federal rule, regulation or law to elect (a) to require any
cable television system, direct broadcast satellite or other distribution system
to obtain AFFILIATE’S consent to such system’s transmission or retransmission of
the Stations’ broadcast of any UNIVISION Network Programming, or is given any
similar rights (a “Retransmission Consent Election”) or (b) to require any such
system to comply with any “must carry” rule, regulations or laws (a “Must Carry
Election”), then AFFILIATE shall notify UNIVISION at least sixty (60) days in
advance of any such election by AFFILIATE and UNIVISION shall negotiate in good
faith, for a period of no less than sixty (60) days, regarding (x) whether
AFFILIATE shall make a Retransmission Consent Election or a Must Carry Election
and (y) in the event that AFFILIATE determines to make a Retransmission Consent
Election, to which systems such consent is to be given, and if so, the terms
under which it is to be given (including without limitation, the amount of
compensation to be paid by any such system for such consent and the division of
that compensation between AFFILIATE and UNIVISION). If AFFILIATE and UNIVISION
do not reach agreement with respect to all of the foregoing matters for any
individual Station, then without limitation to any of UNIVISION’s rights under
this Agreement, UNIVISION shall have the right to terminate this Agreement with
respect to such Station upon thirty (30) days written notice to AFFILIATE.
Without limiting the generality of the foregoing, AFFILIATE acknowledges and
agrees that in no event shall AFFILIATE grant retransmission consent or
otherwise permit any retransmission of a Station’s broadcast of any UNIVISION
Network Programming without the prior written consent of UNIVISION.

 

23. Severability. Should any part of this Agreement become inconsistent with the
rules or policies of the FCC or the agreed upon governing law and the parties
not to be the beneficiaries of an appropriate waiver, that part of the Agreement
shall terminate upon the date that such an inconsistency would otherwise exist,
but all other parts of the Agreement shall remain in full force and effect. In
such event, the parties shall use their best efforts to modify this Agreement so
as to conform it with the applicable FCC rule, policy, or law, if possible,
while achieving their respective objectives under this Agreement.

 

24. No Implied Waiver. Except as expressly provided for herein, no failure or
delay on the part of the parties hereto to exercise any right, power or
privilege hereunder or under any instrument executed pursuant hereto shall
operate as a waiver; nor shall any single or partial exercise or any right,
power or privilege preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. All rights and remedies granted
herein shall be in addition to other rights and remedies to which the parties
may be entitled at law or in equity

 

25. Broadcaster’s Liability Insurance.

 

(a) AFFILIATE shall procure and maintain in force during the term hereof
Broadcaster’s liability insurance for the Stations, including broad form errors
and omissions coverage, with minimum aggregate limits of liability of
$5,000,000.00 or more for each occurrence.

 

20



--------------------------------------------------------------------------------

(i) Said coverage shall be on an occurrence form, primary and not contributing,
with respect to:

 

a. any material furnished or added by any party other than UNIVISION after
delivery of UNIVISION Network Programming to AFFILIATE or the Stations;

 

b. to the extent any such UNIVISION Network Programming is changed, altered or
otherwise affected by insertion or deletion of any material by any party other
than UNIVISION; and

 

c. any programming broadcast by the Stations other than UNIVISION Network
Programming provided by UNIVISION to the Stations.

 

(ii) Prior to use of UNIVISION Network Programming, AFFILIATE shall cause its
broadcaster’s liability insurance carrier(s) to add “Univision Network Limited
Partnership, Univision Television Group, Inc., their parent companies,
affiliates, officers, directors, employees, successors and assignees” as
additional insured parties. All such policies shall be issued by companies of
recognized responsibility, having a Bests Key Rating Guide of not less than A,
Class VII, licensed to do business in the state where each Station is located.

 

(iii) An original certificate of insurance and notarized copies of the insurance
policy endorsement(s) naming UNIVISION, Univision Television Group, Inc., their
parent companies, affiliates, officers, directors, employees, successors and
assignees as additional insured parties shall be delivered to UNIVISION by
AFFILIATE within ten (10) days of the execution of this Agreement. Each such
certificate and endorsement must be signed by an authorized agent of the
insurance company issuing such coverage, and shall provide that thirty (30) days
notice of cancellation shall be given to UNIVISION prior to termination,
cancellation, or non-renewal thereof. No action or inaction by UNIVISION,
including, without limitation, failure to demand such documentation or continued
provision of programming in the absence of such policy, certificate, and/or
endorsement(s), shall be construed as a waiver by UNIVISION of AFFILIATE’s
obligation to provide the insurance coverage specified herein.

 

(iv) The foregoing insurance requirements shall not be deemed a limitation of
AFFILIATE’s liability, if any, under this Agreement.

 

(v) In the event AFFILIATE or the Stations fail to comply with the provisions of
this Section 25(a), UNIVISION may, in its sole discretion, terminate this
Agreement upon thirty (30) days written notice to AFFILIATE.

 

26. Governing Law. This Agreement and the rights and obligations of the parties,
including without limitation the validity, construction, interpretation,
performance and termination of this Agreement, shall be governed by and
construed by the laws of the State of

 

21



--------------------------------------------------------------------------------

New York applicable to contracts between New York parties made and performed in
that state, without regard to conflicts of law principles.

 

27. Notices. Any notice required or permitted to be given hereunder shall be in
writing and shall be deemed duly given if delivered on the date of personal
delivery or on the date of receipt if mailed by registered or certified mail,
postage prepaid and return receipt requested, and shall be deemed to have been
received on the date of personal delivery or on the date set forth on the return
receipt, to the following addresses, or to such other address as any party may
request in writing to the other party:

 

Notices to AFFILIATE shall be sent to:

 

Entravision Communications Corporation

Attention:     Walter F. Ulloa and

Phillip C. Wilkinson

2425 Olympic Boulevard

Suite 6000 West

Santa Monica, California 90404

 

with a copy, which shall not constitute notice, to:

 

Michael Rowles, Esq.

2425 Olympic Boulevard

Suite 6000 West

Santa Monica, California 90404

 

Notices to UNIVISION shall be sent to:

 

Ray Rodriguez

President and Chief Operating Officer

Univision Network Limited Partnership

9405 NW 41st Street

Miami, FL 33178

 

with a copy, which shall not constitute notice, to:

 

General Counsel

Univision Network, L.P.

5999 Center Drive

Los Angeles, CA 90045

 

28. Limitations of Damages. The parties to this Agreement expressly agree that
in the event of termination or breach of this Agreement, neither party shall be
liable to the other for

 

22



--------------------------------------------------------------------------------

any lost revenue, lost profits or other consequential damages allegedly
resulting from such termination or breach, including, but not limited to, any
expenditures, investments, leases or commitments made in anticipation of the
continuance of this Agreement, regardless of whether such alleged lost revenue,
lost profits or other consequential damages are foreseeable.

 

29. Confidentiality. In its capacity as an affiliate of UNIVISION pursuant to
this Agreement, AFFILIATE may acquire or receive information relating to
UNIVISION and its affiliates which is of a confidential and proprietary nature.
Such information may include, but is not limited to, financial information,
business and marketing plans, advertising rates and practices, viewer mailing
lists, and plans related to programming and special promotional events.
AFFILIATE shall at all times, both during and after the term of this Agreement,
maintain in the strictest confidence and trust all of such confidential and
proprietary information and shall not directly or indirectly disclose the same
to any other person or entity, whether during the term of this Agreement or
thereafter. AFFILIATE acknowledges that a breach of this Section may subject
UNIVISION to immediate and irreparable harm for which damages may not be an
adequate remedy and, accordingly, AFFILIATE acknowledges and agrees that
UNIVISION may enforce the provisions hereof by means of injunctive or other
equitable relief. Any breach of this Section shall constitute a material breach
of this Agreement and shall entitle UNIVISION to immediately terminate this
Agreement. The provisions of this Section shall survive the expiration and
termination of this Agreement.

 

30. No Joint Venture or Partnership. Nothing contained in this Agreement shall
create any partnership, association, joint venture, fiduciary or agency
relationship between UNIVISION and AFFILIATE. Except as otherwise specifically
set forth herein, neither UNIVISION or AFFILIATE shall be authorized or
empowered to make any representation or commitment or to perform any act which
shall be binding on the other unless expressly authorized or empowered in
writing.

 

31. Entire Agreement. This Agreement contains all of the terms agreed upon by
the parties with respect to the subject matter hereof; it incorporates and
merges any and all previous communications and understandings, oral and written,
and cannot be amended or changed except in a writing executed by the parties
hereto.

 

23



--------------------------------------------------------------------------------

32. Counterparts. This Agreement may be signed in any number of counterparts
with the same effect as if the signatures to each such counterpart were upon the
same instrument.

 

UNIVISION NETWORK
LIMITED PARTNERSHIP Signature:  

/s/    ROBERT V. CAHILL        

   

--------------------------------------------------------------------------------

Name   Robert V. Cahill    

--------------------------------------------------------------------------------

Title:   Vice President & Secretary    

--------------------------------------------------------------------------------

Date:   August 14, 2002    

--------------------------------------------------------------------------------

 

AGREED AND ACCEPTED:

 

ENTRAVISION COMMUNICATIONS
CORPORATION         Signature:  

/s/    WALTER F. ULLOA        

   

--------------------------------------------------------------------------------

Name:   Walter F. Ulloa    

--------------------------------------------------------------------------------

Title:   Chairman and CEO    

--------------------------------------------------------------------------------

Date:   August 14, 2002    

--------------------------------------------------------------------------------

 

24



--------------------------------------------------------------------------------

SCHEDULE A

 

[This Schedule A, which contains program schedule information, has been excluded
from this filing.]

 

 

25



--------------------------------------------------------------------------------

SCHEDULE B

 

[This Schedule B, which contains a list of facilities for those stations that
are subject to the Network Affiliation Agreement and certain technical data
about such facilities (including channel number, frequency, latitudinal and
longitudinal location of transmitters, tower statistics in meters and feet and
power levels), has been excluded from this filing.]

 

26



--------------------------------------------------------------------------------

SCHEDULE C

 

[This Schedule C, which contains cable carriage information, has been excluded
from this filing.]

 

27